Name: Council Decision 2009/1002/CFSP of 22Ã December 2009 amending Common PositionÃ 2006/795/CFSP concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: defence;  international affairs;  international security;  criminal law;  civil law;  free movement of capital;  international trade;  Asia and Oceania
 Date Published: 2009-12-23

 23.12.2009 EN Official Journal of the European Union L 346/47 COUNCIL DECISION 2009/1002/CFSP of 22 December 2009 amending Common Position 2006/795/CFSP concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 20 November 2006, the Council of the European Union adopted Common Position 2006/795/CFSP concerning restrictive measures against the Democratic People's Republic of Korea (DPRK) (1); this Common Position was amended by Common Position 2009/573/CFSP (2) which implemented United Nations Security Council Resolution 1874 (2009) (2) The prohibition on the direct and indirect supply, sale or transfer to the DPRK of certain items, materials, equipment, goods and technology should include all dual-use goods and technology listed in Annex I to Regulation (EC) No 428/2009 of 5 May 2009 setting up a Community regime for the control of exports, transfer, brokering and transit of dual-use items (3). (3) The Council has identified persons and entities that fulfil the criteria set out in Articles 3(1)(b) and 4(1)(b) and Articles 3(1)(c) and 4(1)(c) of Common Position 2006/795/CFSP. These persons and entities should therefore be listed in Annexes II and III to that Common Position. (4) Common Position 2006/795/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Common Position 2006/795/CFSP is hereby amended as follows: 1. in Article 1(1), point (c) shall be replaced by the following: (c) certain other items, materials, equipment, goods and technology which could contribute to DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes or which could contribute to its military activities, which shall include all dual-use goods and technology listed in Annex I to Council Regulation (EC) No 428/2009 of 5 May 2009 setting up a Community regime for the control of exports, transfer, brokering and transit of dual-use items (4). The European Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. 2. In Article 4, paragraphs 3 and 4 shall be replaced by the following: 3. Exemptions may be made for funds and economic resources which are: (a) necessary to satisfy basic needs, including payment for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; or (c) intended exclusively for payment of fees or service charges, in accordance with national laws, for routine holding or maintenance of frozen funds and economic resources, after notification by the Member State concerned to the Committee, for persons and entities listed in Annex I, of the intention to authorise, where appropriate, access to such funds, other financial assets and economic resources and in the absence of a negative decision by the Committee within five working days of such notification. 4. Exemptions may also be made for funds and economic resources which are: (a) necessary for extraordinary expenses, after notification by the Member State concerned to and approval by the Committee for persons and entities listed in Annex I; or (b) the subject of a judicial, administrative or arbitral lien or judgment, in which case the funds and economic resources may be used to satisfy that lien or judgment, provided that the lien or judgment was entered prior to the date on which the person or entity referred to in paragraph 1 has been designated by the Sanctions Committee, the Security Council or by the Council, and is not for the benefit of a person or entity referred to in paragraph 1, after notification by the Member State concerned to the Committee for persons and entities listed in Annex I. Article 2 Annexes II and III to Common Position 2006/795/CFSP shall be replaced by the text appearing in the Annex to this Decision. Article 3 This Decision shall take effect on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 December 2009. For the Council The President A. CARLGREN (1) OJ L 322, 22.11.2006, p. 32. (2) OJ L 197, 29.7.2009, p. 111. (3) OJ L 134, 29.5.2009, p. 1. (4) OJ L 134, 29.5.2009, p. 1. ANNEX ANNEX II A. List of persons and entities referred to in Articles 3(1)(b) and 4(1)(b) # Name (and possible aliases) Identifying information Reasons 1. CHANG Song-taek (alias JANG Song Taek) Date of birth: 2.2.1946 or 6.2.1946 or 23.2.1946 (North Hamgyong province) Passport number (as of 2006): PS 736420617 Member of the National Defence Commission. Director of the Administrative Department of the Korean Workers Party. 2. CHON Chi Bu Member of the General Bureau of Atomic Energy, former technical director of Yongbyon. 3. CHU Kyu-Chang (alias JU Kyu-Chang) Date of birth: between 1928 and 1933 First Deputy Director of the Defence Industry Department (ballistics programme), Korean Workers Party, Member of the National Defence Commission. 4. HYON Chol-hae Year of birth: 1934 (Manchuria, China) Deputy Director of the General Political Department of the People's Armed Forces (military adviser to Kim Jong Il). 5. JON Pyong-ho Year of birth: 1926 Secretary of the Central Committee of the Korean Workers Party, Head of the Central Committee's Military Supplies Industry Department controlling the Second Economic Committee of the Central Committee, member of the National Defence Commission. 6. KIM Yong-chun (alias Young-chun) Date of birth: 4.3.1935 Passport number: 554410660 Deputy Chairman of the National Defence Commission, Minister for the People's Armed Forces, special adviser to Kim Jong Il on nuclear strategy. 7. O Kuk-Ryol Year of birth: 1931 (Jilin Province, China) Deputy Chairman of the National Defence Commission, supervising the acquisition abroad of advanced technology for nuclear and ballistic programmes 8. PAEK Se-bong Year of birth: 1946 Chairman of the Second Economic Committee (responsible for the ballistics programme) of the Central Committee of the Korean Workers Party. Member of the National Defence Commission. 9. PAK Jae-gyong (alias Chae-Kyong) Year of birth: 1933 Passport number: 554410661 Deputy Director of the General Political Department of the People's Armed Forces and Deputy Director of the Logistics Bureau of the People's Armed Forces (military adviser to Kim Jong II). 10. PYON Yong Rip (alias Yong-Nip) Date of birth: 20.9.1929 Passport number: 645310121 (issued on 13.9.2005) President of the Academy of Science, involved in WMD-related biological research. 11. RYOM Yong Director of the General Bureau of Atomic Energy (entity designated by the United Nations), in charge of international relations. 12. SO Sang-kuk Date of birth: between 1932 and 1938 Head of the Department of Nuclear Physics, Kim Il Sung University. B. List of entities referred to in Article 4(1)(b) # Name (and possible aliases) Identifying information Reasons 1. Yongbyon Nuclear Research Centre Research centre which has taken part in the production of military-grade plutonium. Centre maintained by the General Bureau of Atomic Energy (entity designated by the United Nations, 16.7.2009). 2. Korea Pugang mining and Machinery Corporation ltd Subsidiary of of Korea Ryongbong General Corporation (entity designated by the United Nations, 24.4.2009); operates facilities for the production of aluminium powder, which can be used in missiles. 3. Korean Ryengwang Trading Corporation Rakwon-dong, Pothonggang District, Pyongyang, North Korea Subsidiary of Korea Ryongbong General Corporation (entity designated by the United Nations, 24.4.2009). 4. Sobaeku United Corp. (alias Sobaeksu United Corp.) State-owned company, involved in research into, and the acquisition, of sensitive products and equipment. It possesses several deposits of natural graphite, which provide raw material for two processing facilities, which, inter alia, produce graphite blocks that can be used in missiles. ANNEX III A. List of persons referred to in Articles 3(1)(c) and 4(1)(c) 1. KIM Tong-un Director of Office 39  of the Central Committee of the Workers Party, which is involved in proliferation financing.